Citation Nr: 0304869	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-02 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Reiter's syndrome, to include ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
November 1961.  

This appeal is before the Board of Veterans' Appeals (Board) 
from October 1993 and subsequent rating decisions from the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied reopening the claim of 
entitlement to service connection for Reiter's syndrome or 
reopened the claim and denied entitlement to service 
connection.  

The following decision addresses the Board's reasons for 
reopening the claim.  After the claim is reopened, the Board 
will undertake additional development on the issue of 
entitlement to service connection for Reiter's syndrome, to 
include ankylosing spondylitis, pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  When the development is 
completed, the Board will provide the notice required by Rule 
of Practice 903.  38 C.F.R. § 20.903 (2002).  After reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing this issue.  

The veteran's lay statements contend that he is unable to 
work because of service-connected disabilities, and the 
September 1989, October 1989, and December 1989 private 
examiners opine that the veteran is precluded from 
substantially gainful employment.  Once a veteran submits 
evidence of a medical disability, makes a claim for the 
highest rating possible, and submits evidence of 
unemployability, the VA must consider whether the veteran is 
entitled to a total rating based upon individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378, 
1384 (2001).  The TDIU claim has not yet been adjudicated and 
is referred to the RO for appropriate action.  Bruce v. West, 
11 Vet. App. 405, 408 (1998).  



FINDINGS OF FACT

1.  The veteran was notified of an April 1991 rating 
decision, which denied entitlement to service connection for 
Reiter's syndrome, by letter dated April 26, 1991, and he did 
not file a timely notice of disagreement.  

2.  Evidence received since the April 1991 rating decision 
includes a current diagnosis of Reiter's syndrome, medical 
evidence of bacterial infection in December 1960, lay 
evidence of diarrhea in December 1960, and continuing 
evidence of multi-joint inflammation, urinary tract 
infections, prostatitis, urethritis, and fatigue since 
service.  


CONCLUSIONS OF LAW

1.  The April 1991 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2002).  

2.  The evidence received since the April 1991 rating 
decision is new and material evidence; the claim of 
entitlement to service connection for Reiter's syndrome, to 
include ankylosing spondylitis, is reopened.  38 U.S.C.A. 
§§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist the veteran in 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the VA.  See 38 U.S.C.A. § 5103A 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The RO obtained the available service medical 
records and medical records from the identified health care 
providers.  The veteran and his representative filed numerous 
lay statements with the RO, and the veteran provided sworn 
testimony at an April 2002 regional office hearing and an 
October 2002 Board hearing.  

The VA has not fulfilled it duty to inform the veteran in 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000 because the VA did not inform 
the veteran which evidence he was to provide and which 
evidence the VA would attempt to obtain for him.  The VA 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided that is necessary to substantiate the 
claim.  As part of that notice, the VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  

The Board will proceed with a decision only because there is 
new and material evidence to reopen the claim.  There is no 
prejudice to the veteran because the outcome is favorable to 
him.  The VA's duty to inform will be fulfilled after the 
Board reopens the claim and before the Board undertakes 
additional development.  


Whether new and material evidence has been submitted to 
reopen the claim

The final April 1991 rating decision denied entitlement to 
service connection for Reiter's syndrome and was based on the 
evidence of record at the time, which included lay 
statements, hearing testimony, service department records, 
service medical records, and VA and private post-service 
medical records.  

In lay statements and December 1973 hearing testimony, the 
veteran reported working as a carpenter and using his right 
hand constantly.  He asserted that he received an unfair 
diagnosis of conversion reaction in service and that he was 
never treated for a mental disorder at any other time.  At 
the most, he experienced stress during an 18-month period of 
unemployment and dissatisfaction with the VA's decisions.  In 
a February 1990 statement, the veteran defined Reiter's 
syndrome as a rheumatic condition, which manifested as 
inflammatory arthritis, urinary tract infection, 
conjunctivitis (eye inflammation and uveitis), and 
enthesopathy of soft tissue, tendons, and ligaments.  The 
veteran alleged that he incurred Reiter's syndrome from an 
in-service infection following tooth extraction at Brooks Air 
Force Base in December 1960.  The veteran acknowledged injury 
to his right hand while catching a baseball in July 1961 but 
insisted that he had experienced arthritis and pain before 
July 1961.  Service department records confirmed that the 
veteran served on active duty at Lackland Air Force Base from 
November 1960 to November 1961.  

Service medical records showed that, except for bilateral pes 
planus and a scar near the left eye, the veteran was in good 
health at his November 1960 enlistment examination.  In 
December 1960, the veteran's tooth #19 was extracted at 
Brooks Dental Research Clinic, and he was hospitalized a few 
days later for treatment of cellulitis on the left side of 
his face, excessive bleeding, irrigation of the abscess, and 
antibiotic therapy.  Treatment records were silent until July 
1961, when the veteran accidentally hit a glass window with 
his right hand while trying to catch a ball.  He developed 
swelling and loss of sensation and was admitted to the 
hospital for physical therapy treatment.  Two weeks later, a 
hand surgery consultant found functional sensory loss, but a 
neurology consultant found "flagrant hysterical findings."  
An August 1961 Medical Board stated a diagnosis of mild 
chronic conversion reaction manifested by numbness that was 
nonanatomical in pattern and involved the dorsal aspect and 
ventral aspect of the first and second digits of the right 
hand.  The August 1961 Medical Board noted the veteran's 
difficult childhood and felt that he was exaggerating his 
physical symptoms in order to get attention and sympathy.  
Except for psychiatric and right upper extremity disorders, 
the veteran was deemed to be in good health and recovering 
from conversion reaction in August 1961.  The Medical Board 
deemed the veteran unfit for service and granted him an early 
medical discharge.  

VA and private post-service medical records showed a May 1972 
and July 1973 VA diagnosis of conversion reaction by history, 
asymptomatic at the present time.  The April 1974 VA x-ray of 
the chest revealed a calcified coin lesion behind the right 
third rib anterior, which was possibly a small skin nodule.  
In October 1981, the veteran demonstrated no psychosis.  In 
May 1988, the veteran reported joint pain in the elbows, 
wrists, knees, and ankles, and the VA diagnosis was probable 
gouty arthritis.  In November 1988, the veteran reported 
being in a usual state of good health until he began 
experiencing right elbow pain in May 1988.  According to a 
September 1989 private orthopedic surgeon, the veteran 
reported severe back, wrist, shoulder, and knee pain and 
difficulty with ambulation in September 1988.  He received a 
diagnosis of Reiter's syndrome in October 1988 and January 
1989 and of conjunctivitis and probable urethritis in 
November 1988.  In February 1989, the veteran complained of 
diminished feeling in his penis, and the diagnosis was 
possible urethritis.  In October 1989, Reiter's syndrome was 
severe, and a private examiner attributed progressive 
arthritis and constant pain in all involved joints to 
Reiter's syndrome.  In December 1989, the private diagnosis 
was severe Reiter's syndrome, and the veteran reported a 
history of bladder irritation, prostatitis, uveitis and 
conjunctivitis in the eye, joint swelling and redness, high 
white blood count, feet tingling, and muscle weakness since 
1960.  In August 1990, the veteran reported fatigue, malaise, 
and pain and swelling in the ankles, knees, legs, feet, 
spine, hips, and groin.  The August 1990 VA orthopedic 
examiner stated that Reiter's syndrome could explain the 
symptoms formerly classified as carpal tunnel syndrome in the 
right hand.  In November 1990, a VA psychiatrist stated that 
conversion reaction was not demonstrated, and a VA 
neurologist stated that current Reiter's syndrome adequately 
explained the veteran's pain.  

In April 1991, the RO informed the veteran that entitlement 
to service connection for Reiter's syndrome had been denied 
because service medical records showed no chronic in-service 
infection following the 1960 tooth extraction.  The RO 
decided that the infection was not chronic because no 
infection was noted when the veteran was hospitalized for 
treatment of his right hand injury in July 1961.  The April 
1991 decision became final because the veteran was notified 
of the decision by letter dated April 26, 1991, and a notice 
of disagreement was not filed within the prescribed time 
period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  

The veteran filed April 1993 and September 1993 informal 
applications to reopen the claim.  The October 1993 rating 
decision denied reopening the claim, and the veteran's 
January 1994 formal application for service connection served 
as a timely notice of disagreement.  The September 1995 
hearing officer decision reopened the claim and denied 
entitlement to service connection for Reiter's syndrome.  
When the RO's March 1996 letter asked the veteran for 
additional evidence, the case was already in appellate 
status.  Because the RO was still obligated to issue a 
statement of the case, the RO's March 1996 letter could not 
have been a final administrative decision.  38 U.S.C.A. 
§ 7105(d)(1); 38 C.F.R. §§ 19.26, 19.29 (2002); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  A November 2001 
rating decision denied reopening the claim.  A statement of 
the case was issued in February 2002, and the veteran filed a 
timely substantive appeal in March 2002.  

The claim should be reopened because, since April 1991, the 
veteran has submitted new and material evidence in the form 
of treatises, lay statements, hearing testimony, an Air Force 
letter, and VA and private post-service medical records.  If 
new and material evidence is presented or secured with 
respect to a claim which was previously disallowed, the VA 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5103A(f), 5108.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Several treatises are material because they raise the 
reasonable possibility that the veteran's participation in 
the December 1960 dental study exposed him to pathogens that 
eventually caused Reiter's syndrome.  See 38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

Lay statements and April 2002 and October 2002 hearing 
testimony are material because they raise the reasonable 
possibility that the veteran had infection and diarrhea in 
service and that continuity of Reiter's syndrome 
symptomatology has existed since service.  Savage, 10 Vet. 
App. at 495.  The veteran's lay statements and hearing 
testimony are material because they raise the reasonable 
possibility of substantiating the veteran's claim.  See 
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

Similarly, the Air Force's April 1994 letter is material 
because it confirms that a study of stress as measured by 
serum cortisol changes took place at Brooks Air Force Base in 
1960 and that the veteran's statements are consistent with 
his possible participation in the study.  See 38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

Private and VA post-service medical records, obtained from 
April 1991, are material because they show continuity of 
Reiter's syndrome symptomatology from 1966 to 1988 and from 
1988 to the present.  Savage, 10 Vet. App. at 495.  The 
record shows back, leg, elbow, wrist, and hand swelling and 
pain from October 1966 and pain in all joints from May 1988.  
At the veteran's request in December 2002, a VA 
rheumatologist reviewed a sampling of medical records 
submitted by the veteran and opined that the current 
inflammatory process involving the spine and peripheral 
joints was the same rheumatologic problem that had existed 
since 1988.  These medical records are material because they 
raise the reasonable possibility of substantiating the claim.  
See 38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  
Pre-1988 medical records show continuity of joint pain, 
urinary tract infections, prostatitis, and urethritis, which 
are typical of Reiter's syndrome, from 1966 to 1988, and the 
December 2002 VA rheumatologist links rheumatologic problems 
in 1988 to the current inflammatory process.  

The claim must be reopened because, since April 1991, the 
veteran has submitted new and material evidence, which when 
considered with the previous evidence of record, raises the 
reasonable possibility of substantiating the claim.   See 
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for Reiter's syndrome, to 
include ankylosing spondylitis, is reopened.  



		
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

